DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 1/10/22 has been entered. 

Applicant’s arguments filed 1/10/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claims 1-5 and 7-15 are pending and under examination.


Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5 and14 stand or are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in “decompacted, cellulose-based fibers” The scope of is unclear as there is no structural relation to the claimed and therefore one skilled in the art would not apprise the scope to the claim. 
Additionally claim 1 is in part a product by process claim, wherein the longitudinal diameter to transverse diameter of 1:1 to 1000:1, wherein the water binding capacity is >200%, water retention is >50 % etc. Thus not clear if attaining the unlocked , decompacted cellulose-based fibers need to undergo the process of making. Nonetheless the claims are to a product not to a process "[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. While the 
Thus Examiner’s interpretation of the claim. 
No Argument was made to this rejection therefore response is moot. Additionally, The amendment does not distinguish over the prior art. Applicant needs to distinguish that the prior art is different
	
Claims 1-2, 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a method for obtaining and producing of unlocked decompacted cellulose-based fiber.
Therefore the claims are incomplete and interpreted by the Examiner to include any method of producing such. 

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-15 stand and is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6379446) in view of Ishii et al. (GB 2103224) 
Anderson teaches a plant based fiber (see col. 2, lines 30+) wherein the cellulose from plant based fiber is hemp cotton (i.e., non-woody, see col. 12, lines 6+ ) broken by grinding and can swell in cold water (see col. 8, lines 45+) having a fiber length greater than 25:1 (see col. 8, lines 30+) with an aspect ratio up to 2500:1 (see col. 12, lines 15+) comprising phosphorus (see col. 9, lines 20+ as required by instant claim5 in part). With regards to instant claim 14, it is given no patentable weight as it is an intended use.  Again, it should be noted that “a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, Anderson fails to teach the exact longitudinal diameter to transverse diameter and did not per se teach the water binding capacity.  Nonetheless teaches that 
Ishii teaches the use of non-woody cellulose material from locust bean etc., thus non-woody and comprises sodium and potassium and are soluble wherein the combination with hydroxyethyl cellulose or hydroxypropyl cellulose and in the presence of e.g. potassium ions, this cellulose forms gels (= a 3D network) upon absorbing water (as required by instant claim 4).  
 It would have been obvious to one of ordinary skill in the art to be motivated to combine the cited prior art to reach the instant claimed invention at the time of filing. The combined references appear to be the same as the prior art cellulose-based fibers, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product (or method) of the combined prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable 
Applicant argues that claim 1 is amended by including the feature "wherein unlocked…” and that Anderson does not teach, that for producing and obtaining cellulose-based fibers as recited in the claims and that it is not possible to obtain cellulose-based fibers that have three-dimensional and web-like structures from cellulose fibers which are structured/constructed as fibrillar strands and that Ishi’s cellulose fibers are insoluble in water.
 Applicant’s argument is found not persuasive because Anderson teaches a method for dispersing fibers within a fibrous composition comprising plant derived fibers wherein most of the aggregates are insoluble  in water (see col. 8 lines 50+) and having a lignin of at least < 15% and having at least 1% of carbohydrate are recited “wherein clause” because "a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Minton v. Nat’s Assn of Securities Dealers, inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Therefore since no process step is recited the Examiner based on the combined prior art the wherein clauses are therefore taught.  
According to Ishi, water soluble polymer  is used, so the argument that Ishi’s cellulose are insoluble is found un persuasive (see pg. 2, lines 5+)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 and 14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -19 of U.S. Patent Application No. 16498468. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims in the above applications recite a process for disintegration and unlocking of plant starting material to produce purified fractions of cellulose-based fibers and lignin-rich shells; and aggregated proteins by the same process steps, and products produced by the process. 
       As to the copending application refers to the process for the disintegration and unlocking of plant starting material. The process claims would have resulted in the product recited by the instant claims. Thus, the process of making is a set of precursor steps to the product and it’s intended use and therefore are part of the obvious variation of the copending application claims compared to the current application claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
Claims 1-5 and 14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-41of U.S. Patent Application No. 16498473. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims in the above applications recite a process for disintegration and unlocking of plant starting material to produce purified fractions of cellulose-based fibers and lignin-rich shells; and aggregated proteins by the same process steps, and products produced by the process. 
       As to the copending application refers to the process for the disintegration and unlocking of plant starting material. The process claims would have resulted 
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.


No claims are allowed.
 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        02/14/22